KNOX, Chief Judge.
If I could, in good conscience, transfer the trial of this suit to the District of Delaware, I would gladly do so.
However, the Government’s complaint has to do with events and transactions that have taken place subsequent to the litigation that was held in Delaware some twenty years ago, D.C., 3 F.Supp. 23. With every desire that this Court be relieved of the burden of this action, I see no way by which I can properly bring this about.
Defendant’s motion to transfer this suit to the District of Delaware is denied.